Citation Nr: 0609157	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  98-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for Entamoeba coli (E. 
coli) and stomach pain and nausea due to an undiagnosed 
illness.  

2.  Entitlement to service connection for eczema, claimed as 
an undiagnosed skin rash.

3.  Entitlement to service connection for osteoarthritis 
and/or fibrositis and radiculopathy of the cervical and 
lumbar spine, claimed as chronic muscle and joint aches due 
to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness, to include a claim of 
entitlement to service connection for an adjustment disorder.

5.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1974 through 
March 1974, July 1974 through July 1976, with periods of 
unverified reserve component service thereafter, and active 
service from January 1991 to December 1991, including service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, with periods of unverified reserve 
component service thereafter.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a December 1997 rating decision, 
the RO, in pertinent part, denied claims of entitlement to 
service connection for E. coli and for stomach pain and 
nausea due to an undiagnosed illness, for eczema, including 
as an undiagnosed skin disorder, for osteoarthritis and/or 
fibrositis and radiculopathy of the cervical and lumbar 
spine, claimed as chronic muscle and joint aches due to an 
undiagnosed illness, and deferred adjudication of the claim 
for service connection for fatigue due to an undiagnosed 
illness.  The veteran disagreed with 


the adverse determinations later that same month and in 
February 1998, and a statement of the case (SOC) was issued 
in April 1998.  In May 1998, the veteran's timely substantive 
appeal as to these issues was received.

By a rating decision issued in July 1998, the RO interpreted 
the veteran's claim of entitlement to service connection for 
fatigue as a claim of entitlement to service connection for 
an adjustment disorder, claimed as fatigue due to an 
undiagnosed disorder, and denied that claim.  The veteran 
timely disagreed in June 1999, and, after a SOC was issued in 
late April 2000, the veteran perfected a timely substantive 
appeal in early June 2000.

In an August 2004 rating decision, a March 2002 claim for 
service connection for a back disorder was denied.  A SOC was 
issued in March 2005, and the veteran's timely substantive 
appeal was received in May 2005.  The Board notes, however, 
that this issue overlaps with the claim of entitlement to 
service connection for cervical and lumbar spine 
radiculopathy, for which substantive appeal was filed in May 
1998.

In his May 1998 substantive appeal, the veteran raised a 
claim for service connection for multiple chemical 
sensitivities.  In a rating decision issued in July 1998, the 
RO notified the veteran that a claim for multiple chemical 
sensitivities could not be adjudicated, and the RO declined 
jurisdiction, notifying the veteran that he should identify 
the symptoms he attributed to that diagnosis if he desired 
further adjudication of the claim.  The veteran contended at 
his January 2006 Board hearing that chemical sensitivity 
could be responsible for some of his symptoms.  This claim is 
REFERRED to the RO for further clarification.

During the pendency of this appeal, the veteran sought an 
evaluation in excess of 20 percent for status post fracture, 
right ring and little fingers, and an evaluation in excess of 
10 percent for tension headaches.  Those claims were denied 
by a rating decision issued in July 2005.  The claims files 
before the Board do not reflect that the veteran has 
disagreed with the July 2005 rating decision, and no issue 
regarding the evaluation of a fracture of the fingers or the 
evaluation of tension headaches is 


before the Board for appellate review at this time.  The 
Board notes that the period allowed by statute for timely 
disagreement with the July 2005 rating decision has not yet 
expired.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in Washington, D.C., by the 
undersigned Veterans Law Judge, in January 2006.  

At his hearing before the Board, the veteran contended that 
he sought service connection for fatigue, and did not seek 
service connection for any psychiatric disorder, to include 
an adjustment disorder.  The veteran's testimony is a 
withdrawal of the claim for service connection for an 
adjustment disorder, on any basis.  As the transcript of the 
veteran's hearing before the Board has been committed to 
writing, the veteran's withdrawal of the claim for service 
connection for an adjustment disorder is valid.  To the 
extent that any claim of entitlement to service connection 
for an adjustment disorder was submitted, that claim is 
withdrawn.  As discussed further below, the claim for service 
connection for fatigue, to include as due to an undiagnosed 
illness, is addressed in the Remand appended to this 
decision.  

The veteran's claims of entitlement to service connection for 
E. coli and stomach pain and nausea due to an undiagnosed 
illness, for eczema, claimed as an undiagnosed skin rash, for 
osteoarthritis and/or fibrositis and radiculopathy of the 
cervical and lumbar spine, claimed as chronic muscle and 
joint aches due to an undiagnosed illness, and the claim of 
entitlement to service connection for fatigue as due to an 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDING OF FACT

The veteran landed on his back when he fell from a trailer 
during a period of reserve component training in June 1997, 
has been chronically and continuously treated for back pain 
since December 1997, and private medical opinion links the 
veteran's current back disorder, diagnosed as lumbar spine 
degenerative disc disease and L4-L5 facet joint pathology, to 
the June 1997 accident during reserve service duty.  


CONCLUSION OF LAW

The criteria for service connection for lumbar spine 
degenerative disc disease and L4-L5 facet joint pathology 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a back disorder.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board's decision as to the claim addressed in this 
decision is favorable, and no further discussion of 
compliance with the VCAA is necessary, as it would be adverse 
to the veteran's interest to remand the claim.

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Claim for service connection for a low back disorder

May 1995 military treatment records reflect that the veteran 
complained of back and neck pain, possibly related to a motor 
vehicle accident.  A June 1997 DA Form 2173 and June 1997 
military facility treatment records reflect that the veteran 
was treated for back pain at Fort Drum, New York when a 
generator he was working on rolled backward into a ditch, 
throwing the veteran to the ground.  He reported that he 
landed on his back.  He reported radiation of the back pain 
to the left leg.  A diagnosis of sacroiliac strain was 
assigned.  

Private outpatient treatment records dated from December 1997 
through March 1998 reflect that the veteran sought treatment 
for back pain.  The veteran reported that the back pain began 
in 1997 following a fall from a trailer during reserve duty.  

On VA examination conducted in January 1998, the examiner 
stated that he could find no service medical records 
documenting the veteran's report that he fell from a truck 
during a period of military service.  The Board notes that 
the National Guard records documenting the June 1997 accident 
were not of record at the time of the January 1998 VA 
examination.

Private treatment records dated from 1998 through 2001 
reflect that the veteran was treated regularly by P.A.P, MD, 
for back and leg pain, by methods including epidural 
injections.  In an October 2001 private medical statement, 
Dr. P. stated that the veteran had degenerative disc disease 
at multiple levels and left L4-L5 facet joint pathology.

On VA examination conducted in July 2004, the veteran 
reported that, during a period of reserve duty, he was thrown 
from a trailer he was working on and landed on his back.  He 
reported that his back had bothered him off and on since that 
time.  He reported sharp pain which traveled down his left 
leg to his toes.   On objective examination, there was no 
back spasm or tenderness.  Musculature was within normal 
limits.  The veteran was able to heel-toe walk and tandem 
walk.  There was no limitation of motion of the lumbar spine.  
The veteran reported slight tenderness at L5-S1.  Radiologic 
examination was within normal limits.  The examiner assigned 
a diagnosis of status post trauma, with no objective 
findings.

By a statement submitted in October 2004, Dr. P. stated that 
the veteran sustained an injury in June 1997 secondary to 
falling off a trailer.  Dr. P. stated that lumbosacral sprain 
and strain incurred at the time of that injury had resulted 
in degenerative changes for which conservative measures 
provided little relief.  In a November 2005 statement, Dr. P. 
stated that he had treated the veteran continuously since 
September 1998 for chronic low back pain with left-sided leg 
symptoms.

The clinical evidence includes in-service documentation of an 
accident during a period of reserve service, in-service 
treatment for back pain, and evidence of chronic and 
continuous medical treatment of back pain from December 1997 
to the present.  Although there is some unfavorable evidence, 
including a July 2004 VA examination which provided an 
opinion that there was no objective evidence of a current 
lumbar spine disorder, a private physician has provided a 
diagnosis of current lumbar spine disorders and has provided 
medical opinions linking the current diagnosis of back 
disorders to the reserve service injury.  

The clinical evidence meets each requirement of the evidence 
required to substantiate a claim for service connection for a 
lumbar spine disability.  The evidence warrants a grant of 
service connection for lumbar spine degenerative disc disease 
and L4-L5 facet joint pathology.  


ORDER

The claim of entitlement to service connection for lumbar 
spine degenerative disc disease and L4-L5 facet joint 
pathology is granted.


REMAND

In March 1995, the veteran was notified that new statutory 
provisions authorized VA compensation for disability 
resulting from undiagnosed illness following active service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  In April 1995, the veteran requested that 
his records be reviewed for such illness.  Each of the claims 
on appeal following that request is discussed below.

A.  Claim for service connection for gastrointestinal system 
complaints

The claims file reflects that laboratory examinations 
conducted in August 1993 and in August 1998 were positive for 
E. coli, even though the veteran had been previously treated 
with antibiotics.  The claims file does not reflect that the 
veteran has recently been re-tested for E. coli, and no 
examination has been conducted to determine whether any of 
the veteran's current gastrointestinal complaints are related 
to or residual to E. coli or the veteran's past treatment for 
that microorganism.  

The veteran has participated in a study of treatment of 
mycoplasma in Persian Gulf veterans, but no medical 
examination or opinion has been conducted since that research 
study to determine whether any of the veteran's 
gastrointestinal complaints are related to or residual to 
mycoplasma or the veteran's past treatment for that 
microorganism.  

The Board is unable to find a report for VA examination as to 
the veteran's gastrointestinal symptoms and complaints since 
1998.  Further medical development is required before the 
Board may complete appellate review of the veteran's claim 
that he is entitled to service connection for E. coli and 
stomach pain and nausea due to an undiagnosed illness.

B.  Claim of entitlement to service connection for eczema, 
claimed as an undiagnosed skin rash

The veteran's service medical records disclose that, in 
November 1991, at the conclusion of his active service in the 
Persian Gulf, the veteran reported that he had a rash or skin 
infection.  Various diagnoses were assigned over the years, 
including eczema and acne.  In November 2000, the veteran 
reported a rash on his face and dry skin on his hands and 
arms.  The veteran stated that an appointment with a 
dermatologist was scheduled for the following week.  In 
October 2001, a rash on the face and hands was noted as an 
unresolved problem.  There is no recent VA examination of the 
veteran's skin, and no clinical evidence of record which 
establishes whether the veteran does or does not currently 
have a skin disorder.  Further medical development is 
required. 

C.  Claim for service connection for osteoarthritis and/or 
fibrositis and radiculopathy of the cervical and lumbar 
spine, to include a claim for service connection for chronic 
muscle and joint aches due to an undiagnosed illness  

The veteran claims that he incurred a cervical spine disorder 
as a result of the accident he had in service, or that he has 
an undiagnosed illness manifested by chronic muscle and joint 
aches.  The veteran is entitled to VA examination to 
determine whether he has a cervical spine disorder, and, if 
so, to determine the etiology of that disorder.  In this 
regard, the Board notes that May 1995 military treatment 
records reflect that the veteran reported that he had been in 
a motor vehicle accident which was the subject of a lawsuit.  
The veteran should provide treatment and other records 
related to the injury preceding the May 1995 treatment note.

The Board notes that the VA examiner who conducted an August 
1997 VA examination concluded that the veteran's muscle and 
joint complaints were consistent with a diagnosis of probable 
fibrositis, which, the examiner opined, could be "partly" 
related to the veteran's Persian Gulf service.  The veteran 
should be afforded a current VA examination to determine 
whether he currently has fibrositis or undiagnosed muscle and 
joint aches, and, if so, opinion should be obtained as to the 
likelihood that fibrositis or an undiagnosed disorder is 
etiologically related to the veteran's service.

D.  Claim for service connection for fatigue, to include as 
an undiagnosed illness

On VA examination conducted in February 1998, the examiner 
concluded that the veteran's reported "fatigue" did not 
appear to be related to a mental disorder and that the 
veteran's previous fatigue was the result of an adjustment 
disorder which had resolved.  However, the veteran contends 
that he still has fatigue.  No VA examination more recent 
than 1998 has been conducted to evaluate the veteran's 
complaints of fatigue.  VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for each of 
the claims on appeal, if the claim for 
service connection is granted, as outlined 
by the United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The RO should contact the veteran and 
ask him to identify all sources of non-VA 
treatment for any of the gastrointestinal, 
skin, cervical spine, chronic muscle and 
joint, and fatigue disorders on appeal, 
especially any non-VA clinical 
dermatologic treatment, including a 
dermatologic examination the veteran 
stated was scheduled in November 2000 or 
thereafter, any records not discussed at 
the January 2006 hearing before the Board, 
or any non-VA treatment.

In particular, the veteran should identify 
the motor vehicle accident (MVA) 
referenced in a May 1995 military 
treatment note, and the veteran should 
authorize release of information for the 
clinical records related to treatment 
following that MVA and release of records 
relating to the referenced lawsuit.   

3.  The most recent VA clinical records 
associated with the claims file are dated 
in June 2003, although there are VA 
examinations after that date unrelated to 
this appeal which are of record,  The 
veteran's VA clinical records since June 
2003 should be obtained.  

4.  The veteran should identify any 
objective manifestations of fatigue, a 
skin disorder, chronic muscle and joint 
arthralgia or aches, or gastrointestinal 
(GI) complaints, including photographs, 
pharmacy records, records of time lost 
from work, and should provide statements 
from co-workers, employers, or others who 
have observed the claimed symptoms, or 
other types of evidence of the claimed 
symptoms.

5.  The RO should schedule the veteran for 
VA examination to determine the nature and 
etiology of his GI complaints, including 
laboratory examinations to determine 
whether E. coli or mycoplasma are 
currently present or whether residuals of 
treatment of those illnesses are 
etiologically related to his current GI 
complaints.  The claims file must be made 
available to the examiner, and the report 
of examination should reflect review of 
pertinent documents, including VA 
outpatient treatment records in December 
1991, 1993 clinical records related to 
diagnosis and treatment of E. coli, and 
1998 clinical records related to diagnosis 
and treatment of E. coli. 

The examiner should assign a diagnosis for 
each current GI complaint.  For each 
complaint, the examiner should state 
whether it is at least as likely as not (a 
50 percent likelihood or greater) that the 
veteran has a current GI disorder that was 
incurred in, manifested in, or is 
etiologically related to the veteran's 
service or any incident thereof, to 
include exposure to E. coli or mycoplasma.  
If the examiner finds that the veteran has 
GI symptomatology which is not 
attributable to a known diagnosis, the 
examiner should state whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that the veteran 
has an undiagnosed GI illness related to 
his service in the Persian Gulf.

6.  The RO should schedule the veteran for 
VA examination to determine whether he has 
a skin rash, and, if so, to determine the 
nature and etiology of that rash.  The 
claims file must be made available to the 
examiner, and the examination report 
should reflect review of pertinent 
documents therein by the examiner, 
including the November 1991 separation 
examination and clinical records proximate 
to the veteran's service.

For each skin disorder present, the 
examiner should assign a diagnosis.  For 
each diagnosed skin disorder, the examiner 
should state whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that the current skin disorder 
was incurred in, manifested in, or is 
etiologically related to the veteran's 
service.  If the veteran has a skin 
disorder for which no diagnosis is 
appropriate, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that the veteran has an 
undiagnosed skin disorder which may be a 
manifestation of an undiagnosed illness 
related to the veteran's Persian Gulf 
service. 

7.  The RO should schedule the veteran for 
VA examination to determine whether he has 
osteoarthritis, fibrositis, or 
radiculopathy of the cervical and/or 
lumbar spine, or has current chronic 
muscle and joint aches due to an 
undiagnosed illness.  The claims file must 
be made available to the examiner and the 
examination report should reflect review 
of pertinent documents therein, including 
the report of an August 1997 VA 
examination and a February 1997 EMG 
examination which assigned a possible 
diagnosis of C8-T1 radiculopathy.

The examiner should state whether any 
current cervical or lumbar spine disorder, 
to include osteoarthritis, fibrositis, or 
radiculopathy (other than the disorders 
for which service connection has been 
granted), is present.  For each cervical 
or lumbar spine disorder present, the 
examiner should state whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that the current 
cervical or lumbar spine disorder, to 
include osteoarthritis, bursitis, or 
radiculopathy, was incurred in, manifested 
in, or is etiologically related to the 
veteran's service, or is secondary to the 
service-connected lumbar spine disorder.  

If the veteran has current chronic muscle 
and joint aches, the examiner should state 
whether those chronic muscle and joint 
aches are attributable to a diagnosed 
disorder.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that the veteran 
incurred the diagnosed disorder manifested 
by chronic muscle and joint aches in 
service, or as a result of service or as a 
result of some incident of service, or as 
a result of (secondary to) service-
connected lumbar spine disability.  If the 
veteran has chronic muscle and joint aches 
for which no diagnosis may be assigned, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
the veteran has an undiagnosed illness 
manifested by chronic muscle and joint 
aches.  

8.  The RO should schedule the veteran for 
VA examination to determine whether he has 
objective manifestations of fatigue.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner.  After reviewing the claims 
file and examining the veteran, the 
fatigue examiner should clearly indicate 
whether a medical diagnosis of chronic 
fatigue syndrome is warranted.  The 
examiner should provide explicit responses 
to the following questions:

(a) Does the veteran have objective 
evidence of fatigue?  If so, what is the 
nature and extent of any disability found?  
The examiner should list and describe the 
objective manifestations of fatigue.

(b) What is the degree of medical 
probability that current disability due to 
fatigue is attributable to a Persian Gulf 
undiagnosed illness or is directly 
causally related to the veteran's service?

9.  After all necessary development 
described above has been conducted, the 
veteran's claims on appeal should be 
readjudicated, those claims being:  (1) a 
claim of entitlement to service connection 
for E. coli and stomach pain and nausea 
due to an undiagnosed illness; (2) a claim 
of entitlement to service connection for 
eczema, claimed as an undiagnosed skin 
rash; (3) a claim of entitlement to 
service connection for osteoarthritis 
and/or fibrositis and radiculopathy of the 
cervical and lumbar spine, claimed as 
chronic muscle and joint aches due to an 
undiagnosed illness; and, (4) a claim of 
entitlement to service connection for 
fatigue as due to an undiagnosed illness.  

10.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC, which must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue or issues.  The 
veteran and his representative should be 
afforded an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


